—Determination of respondent New York State Liquor Authority, dated May 7, 1997, which, upon a finding that petitioner sold liquor to a minor in violation of Alcoholic Beverage Control Law § 65 (1), suspended petitioner’s liquor license for 25 days and imposed a $1,000 bond forfeiture unless petitioner paid a civil penalty of $3,500 within 20. days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Sklar, JJ, entered September 10, 1997) dismissed, without costs.
The testimony of the undercover officer that his partner, an undercover police cadet, was served an alcoholic beverage by petitioner’s bartender without being asked for identification, together with the cadet’s driver’s license and police identification card showing that at the time he was so served the cadet was under 21 years of age, constituted substantial evidence of petitioner’s violation of Alcoholic Beverage Control Law § 65 (1) (see, O.F.B., Inc. v New York State Liq. Auth., 212 AD2d 373). The penalty imposed by respondent was commensurate with the offense (see, Matter of Kaminski v Casale, 244 AD2d 555). Concur—Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.